Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 1 of 25




                   Exhibit A
                                Case 2:19-cv-00200-RWS Document
                                                          I     1-1 Filed 09/09/19 Page 2 of 25
      ,.. Civil Action No            -- _                                          i                               Superior Court                  51/
                                                    / . .,                         ,

           Date Filed                                                   1',        P                               State Court                     o
                                                                               4

                                                            /          /
           Attorney's Address                                                                                      Hall County, Georgia
                                            /
       /
           ' /        ftc            . - •,- Jr14
                                                A
                                                                if i
                                                                       • r 4                                                 if--     .--.    ,,       ir I , 0-        .           ,
                                                                                       _ _.0
                 -1                                     a
                                                                                                                     i   .   /
                                                                                                                             i
                                                                                                                                                                                    Plaintiff
                                                            ▪   inss,
                 f A I ."                       I                                                                                             VS
                                                                       ifj             6       •-•••
                                                                                                                         A                    -                J.   I

           Name and Address of Party to be Served
                                                                                                                                                                                  Defendant
                            i
                                                              ,I. -
                                                                / ....1                                       }
                                 • .... •                                          i
                        -...,               I   -I. •-ic.._.,.
                                                     -_         ,    '
                                                                  --A- ,-,--
                                                                           ; ,..
                                                                              ..7.
                                                                                                       ' I




                                                    4
                                                                                        I                     d                                                                   Garnishee
                                 /
                                                    • , I I f" ----                    —.               if
                                                                                                       a, 9       r t // ,
                                                                          i
                                                                              SHERIFFS ENTRY OF SERVICE
4
z                                                                                                                                                         personally with a copy
O 0 I have this day served the defendant
rn
cc  of the within action and summons.
U'
a.
           I have this day served the defendant                                                                                                                                   by leaving
03
3%         a copy of the action and summons at his most notorious place of abode in this County.
o
E 0
g     Delivered same into hands of                                                                                                                          described as follows
o    -age, about           years; weight, about          pounds; height, about           feet and                                                        inches, domiciled at the
z
      residence of defendant.
z                                         1
o                                                       )
l'1*  Served the defendant         _.1 - - . / / - '-4, • . i -        -1         ci ,••                                                                                    a corporation
g i                                          ,  •          / i
2 K by leaving a copy of the within action and summons with , 'cl-r. .         "-I . cl:
                                                                                                                                                                                           ,....
cc                                                                         -  -
      in charge of the office and place of doing business of said Corporation in this County.,                                                                              . i
o
o
A        I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the
cr       door of the premises designated in said affidavit, and on the same day of such posting by depositing a true copy of same
2
41 o in the  United States Mail, First Class in an envelope properly addressed to the defendant(s) at the address shown in said
1c
a        summons,    with adequate postage affixed thereon containing notice to the defendant(s) to answer said summons at the
a
1-
         place stated in the summons.
1.-
en
u,  Diligent search made and defendant                                                                                                    •

z 0 not to be found in the jurisdiction of this County.
o
z
            This                 day of                                       ,20

                                                                                                                                              DEPUTY

            SHERIFF DOCKET                                  PAGE
                                                                                                                                     COUNTY, GEORGIA
            WHITE: Clerk             CANARY: Plaintiff Attorney                        PINK: Defendant

            SC-2 Rev. 85
 Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 3 ofEFILED
                                                              25 IN OFFICE
               SUPERIOR COURT OF HALL COUNTY                                          CLERK OF SUPERIOR COURT
                                                                                        HALL COUNTY, GEORGIA
                      STATE OF GEORGIA
                                                                                       2019CV1613C
                                                                                      JUDGE JASON J. DEAL
                                                                                      AUG 20, 2019 10:47 AM

                                                                                       Cifia.gra, Marton Baker. Omit
                                                                                                  Han County. anotglo




                     CIVIL ACTION NUMBER 2019CV1613C
Fendley, Scott Mr.
Fincher, Joel Mr.

PLAINTIFF
                                           VS.
Badger Daylighting Corp

DEFENDANT


                          SUMMONS
TO THE ABOVE NAMED DEFENDANT:

You are hereby summoned and required to file with the Clerk of said court and serve upon the
Plaintiffs attorney, whose name and address is:
                           Mark W Alexander
                           Stewart Melvin & Frost
                           PO Box 3280
                           Gainesville, Georgia 30503
an answer to the complaint which is herewith served upon you, within 30 days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by
default will be taken against you for the relief demanded in the complaint.

This 20th day of August, 2019.
                                                 Clerk of Superior Court




                                                                   Charles Baker, Clerk
                                                                   Hall County, Georgia
  _
       Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 4 of 25EFILED IN OFFICE
                                                                                                    CLERK OF SUPERIOR COURT
                                                                                                      HALL COUNTY, GEORGIA
                                                                                                     2019CV1613C
                          IN THE SUPERIOR COURT OF HALL COUNTY                                      JUDGE JASON J. DEAL
                                                                                                    AUG 20, 2019 10:47 AM
                                     STATE OF GEORGIA

  Scott Fendley and Joel Fincher                                                                                     Charles Baker. Clerk
                                                                                                                     Flan County, Goaclia
        Plaintiffs,

  V.                                                               Civil Action No.VJq C                             3c,

  Badger Daylighthig Corp.,                                 )
        Defendant                                           )

           PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT AND
          APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION

         Plaintiffs Scott Fendley ("Fendley") and Joel Fincher ("Fincher") file this Original

Complaint and Application for Preliminary Injunction and Permanent Injunction against

Defendant Badger Daylighting Corp ("Defendant" or "Badger") and respectfully shows as follows:

                                         I.       INTRODUCTION

         1.       Fendley and Fincher bring this lawauit seeking a declaratory judgment pursuant to

0.C.G.A. § 9-4-2, et seq., preliminary and permanent injunctive relief regarding certain post-

employment restrictive covenants between Fendley and Badger and between Fincher and Badger.

Specifically, Badger required, as a condition of continued employment, that Fendley and Fincher

each execute an overbroad Confidentiality, Non-Solicitation and Non-Competition Agreement

(the "Fendley Agreement") and Confidentiality and Non-Competition Agreement (the "Fincher

Agreement")(collectively "Agreements").

         2.       Absent relief from this Court, Fendley would have to leave the state of Georgia,

and Fincher would have to leave the country to find work that does not violate Badger's overbroad

restrictive covenants.



'As an initial matter, Fendley and Fincher do not concede that HydroExcavators, LIC is one of Badger's competitors
in the hydro excavation industry.

PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                    PACE I OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
        Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 5 of 25



           3.      Further, Fendley's Agreement contains unenforceable choice of law and choice of

    forum provisions — requiring him to litigate under Indiana law, and in an Indiana court. Fincher's

    agreement purports to require Fincher to litigate under Ohio law, although that agreement contains

    no choice of forum provision.

           4.      Plaintiffs believe that Badger seeks to enforce these unlawful covenants because

    Defendant is actively seeking to enforce its restrictive covenants against other former Badger

    employees.2 The Agreements contain multiple restrictive covenants including non-competition

    and non-solicitation of customers, restrictions that violate Georgia's Restrictive Covenants in

Contracts law related to employer/employee agreements.3

           5.      The non-competition restriction is unenforceable because it lacks any reasonable

description of competitive activity and geographic scope. Likewise, the non-solicitation of

customers is unenforceable because it applies in full force to all Badger customers and not just

those with whom Fendley and Fincher had material contact during their employment, and

unlawfully prohibits even the unsolicited acceptance of business from Badger's purported

customers. Additionally, Fendleys Agreement contains a tolling provision which expands the

duration of his non-solicitation restrictions for an indefinite time and is unenforceable.

          6.       Finally, removing the offending provisions in the non-competition and non-

solicitation of customers provisions is futile and Georgia's blue pencil laws do not allow the court

to re-write offending provisions to make them enforceable under these circumstances.




2 See Badger Daylighting Corp. V. Gary Palmer, Case No., I:19-cv-2106-SEB-WD, United States District Court for
the Southern District of Indiana, Indianapolis Division. That case is in Indiana because Badger initiated the litigation
there against Palmer, relying on the unenforceable choice of forum clause.

3The Agreement also contains a non-solicitation of employees restriction that is not relevant to the resolution of
Plaintiffs request for declaratory and injunctive relief in this Complaint

PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                         PAGE 2 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
        Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 6 of 25



 Accordingly, Plaintiffs brings this action against Defendant seeking injunctive relief to prevent it

 from initiating legal proceedings to enforce the overbroad restrictions in the Agreement.

                                       II.     THE PARTIES

         7.     Plaintiff Scott Fendley is an individual resident of Georgia residing at 146 Skunk

 Hollow Rd, Cleveland, Georgia, 30528.


         8.     Plaintiff Joel Pincher is an individual resident of Georgia residing at 186 Holliness

 Campground Road, Cleveland, Georgia 30528.


         9.     Defendant Badger Daylighting Corp is a Canadian Corporation that is incorporated

in the State of Nevada and maintains its principal place of business in the United States in

Brownsburg, Indiana. Badger Daylighting Corp is also a registered entity with the Georgia

Secretary of State and may be served through its registered agent for service of process, C T

Corporation System, 289 S. Culver St, Lawrenceville, Georgia 30046.


                              III. JURISDICTION AND VENUE

         10.    This Court has original jurisdiction over this action under Ga. Const. art. VI, sec.

4, par. 1 and 0.C.G.A. § 15-6-8 because this is a case in equity.


         II.    The Court may exercise personal jurisdiction over Badger under 0.C.G.A. § 9-10-

91 because it transacts business in Georgia related to the actions giving rise to this lawsuit.


         12.    Venue is proper in Hall County pursuant to the provisions of 0.C.G.A. § 14-2-

510(b)(2) because this suit is based on a contract that was performed in this county. Both Fendley

and Pincher worked at Badger's location in Hall County until their resignations on August 19,

2019.


PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                         PAGE 3 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
        Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 7 of 25



                                                  IV. FACTS

           13.     Badger is a Canadian company that provides hydro excavation services throughout

 Canada and the United States. Badger provides hydro excavating services for a number of

 industries and markets including oil and gas, energy, industrial, construction, transportation and

 numerous government agencies.


                                        A. Fendlev's Employment with Badger

          14.      Badger originally hired Fendley as an Operations Manager. As an Operations

 Manager, Fendley had varying duties including: (I) scheduling jobs for work crews in Atlanta,

 Georgia and surrounding areas; (2) liaising with customers in the field to ensure the crews were

 meeting the customer's expectations; and (3) following up with customers on completed work to

ensure work was completed to customer's satisfaction.


          15.     On April 11, 2019, Badger offered Fendley a position as an Area Manager for its

hydro excavating operations in the Atlanta, Georgia area. As a condition of his continued

employment, Badger required Fendley to execute the Fendley Agreement's, which contained

restrictive covenants including a non-competition provision, and non-solicitation of customers

provision, among others. See Fendley's Confidentiality, Non-Solicitation and Non-Competition

Agreement with Badger attached as Exhibit A. Fendley is unsure if Badger also executed the

Fendley Agreement. The relevant provisions in Fendley's Agreement contain the following

overbroad restrictions:




 While Foxiley has a copy of an agreement he signed, he is not sure if the agreement was fially executed by Badger
and thus seeks expedited discovery to determine if a fully executed agreement exists. Fendley reserves the right to
withdraw these allegations upon completion of discovery if Badger is unable to produce a fully executed agreement.

PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                     PAGE 4 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCI1ON
      Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 8 of 25



                   1. CovenantAgainst Competition. The parties each acknowledge that the relationship of
          Employee with the Corporation will be one by which the Employee has had access andlor will
          have access to certain confidential and proprietary information integral to the Business, end the
          services Employee has rendered andier will ruder to the Corporation will be of a unique and
          Special character. In view of this relationship with the Corporation, Employee covenants and
          agrees that during hbrfirer employment, and ref a period of twenty-four (24) months thereafter.
          Employee shell not, within the Restricted Area: (a) directly or indirectly compete in any manner
          with the Business of the Corporation, or owir, manage, operate, control, be employed by.
          participate in, or be connected in any manner with. In any competitive capacity, the ownership,
          management, operation or COMOl of any person, business or entity which competes directly or
          indirectly with the Business of the Corporation; and (b) render any services to any person,
          business or other entity to which Confidential Information will inevitably be disclosed as a result
          of Employee's rendering of such services during or after Employee's employment with the
          Corporation If and to the extent permitted by law. As used herein, the term "Restricted Area"
          shall include the fbIlowing geographic areas: (i) the state(s) whemBmployee provided MAWS
          for Corporation during Employee's employment and (ii) the physical location of any customer of
          Corporation for whom Employee performed services. As used herein, the term "directly or
          indirectly' shall be caner/tied in its broadest sense.

***

                   4. 14on.Solicitation of Customer. During the term of Employee's employment by the
          Corporation, and for a period of twenty-four (24) months (1124-month non-solicitation
          periodi_following the Employee's termination or resignation from the Corporation, the
          Employee will not directly or indirectly solicit, accept, or divert business from any customer of
          the Commotion or attempt to convince any such customer to acquire services from another wean
          or entity which are similar to the services provided by the Corporation. As used herein, the term
          "customer" shall mean (i) any person or entity to whom the Corporation has provided services
          during the preceding twelve months prior to the start of the 24-month period non-solicitation
          period; (ii) any person or entity to wham Employee provided services during the preceding
          twelve months prior to the start of the 24-month non-solicitation period; or (Ili) any such persons
          or entities known by Employee to have been targeted or contacted by the Corporation for the sale
          of such services during the preceding twelve months prior to the start of the 24-month non-
          solicitation period.

*00 *


             7. Remedies. Employee acknowledges that the limitations contained herein are
    reasonable and will not prohibit himlher from earning a livelihood. In the event of an actual or
    threatened breach by the Employee of the provisions of this Agreement, the Corporation shall be
    entitled to an injunction restraining the Employee from such breach without the posting of a
    surety bond of any type and shall also be entitled to recover from Employee all reasonable
    attorneys fees and costs incurred by the Corporation in enforcing any provision in this




PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                         PAGE 5 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 9 of 25



      Agreement. Nothing herein, however, shall he construed as prohibiting the Corporation from
      pursuing any other remedies available to the Corporation for such breach or threatened breach,
      including the recovery of damages ft1Iffl the EmployeeShe period of time diiiitWohiCh
           afetTifitiliiliitafronieligagfin   —fh-eiron-solicitatIon of employees and customers as set
      forth above, shall be extended by any length oftirne tiering which Employee is in breach of any
      of such covenanEnqdoyee admowiedges Corporation's right to decide how to handle
      r
      employee breaches of restrictions the same as or similar to those found in this Agreement, and, as
      a molls Employee agrees that Employee could not have and does not have any defense to
      Corporation's enforcement of the restrictions set forth in this Agreement due to Corporation's
      alleged acquiescence In such other breaches. The restrictions in paragraphs one through four ( I-
      4) above survive the termination of Employee's employment with Corporation as expressly set
      forth therein. Employee further acknowledges and agrees that no material or other breach of any
      contractual or legal duty by Corporation under this Agreement or otherwise shall be held
      sufficient to excuse or terminate Employee's obligations under paragraphs one through four (1-4)
      of this Agreement Or to preclude Corporation from obtaining iojunotive relief.

See Exhibit A.

          16.    As an Area Manager, Fendley's duties included managing the operations in

Badger's Atlanta office. Specifically, Fendley supervised the Operations Manager and

approximately 70 additional employees who performed various roles for Badger including one (1)

Outside Sales Representative, Office Managers and Field Operators. Fendley's responsibilities

also included generating bids for existing and potential customers in Northern Georgia. Although

some of those customers were repeat clients, most customer inquiries came from web site inquiries,

cold calls by the customer, or referrals that Fendley received from Badger's corporate office. As

an Area Manager, Fendley was responsible for operations occurring in Northern Georgia and

another Badger Area Manager, located in Savannah, was responsible for Badger's operations in

Southern Georgia. Fendley's position as an Area Manager did not include operations outside of

Georgia


       17.      Fendley's Agreement also contains an Indiana choice-of-law and forum selection

clause. Fendley Agreement, ¶ 14.




PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                PAGE 6 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
       Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 10 of 25



          18.      On August 19, 2019, Fendley resigned from Badger. HydroExcavators, LLC

 ("Hydro-X") plans to hire Fendley as a Regional Manager of the Company's Southwest Region

 on August 20, 2019. Hydro-X provides non-destructive excavation services as an alternative to

 mechanical or hand digging. Fendley's duties with Hydro-X do not overlap with the duties and

 customers with which he did business during his employment relationship with Badger.

                                          B. Fineher's Employment with Badger

          19.      Badger hired Fincher on October 1, 2013 as an Area Manager for its Georgia

operations. In January 2016, Badger promoted Fincher to District Business Development Manager.

 In approximately January 2017, Badger promoted Fincher to Strategic Account Manager for its

Southeast power operations. In approximately October 2018, Badger promoted Fincher to his

current role as North American Utility Manager.


         20.       In performing his role as Badger's North American Utility Manager, Fincher was

responsible for Badger's utility operations in the power and gas distribution industry throughout

the United States and Canada. Specifically, Fincher worked primarily internally with Badger's

Sales Managers to draft Master Service Agreements for current and prospective customers and

establish rates. Additionally, Fincher worked internally to make sure Badger met customer specific

requirements and expectations.


         21.      As a condition of his continued employment, Fincher believes Badger required him

to execute a similar but slightly different Agreements from Fendley's Agreement, which contained

restrictive covenants including a non-competition provision, and non-solicitation of customers



s While Fincher has an unsigned copy of an ligYeeffleflie he is not sure if he and Badger fully executed the agreement,
and thus seeks expedited discovery to determine if a fully executed agreement exists. Fincher reserves the right to
withdraw these allegations upon completion of discovery if Badger is unable to produce a fuUy executed agreement.

PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                        PAGE 7 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 11 of 25



 provision, among other things. See Fincher's Confidentiality and Non-Competition Agreement

 with Badger attached as Exhibit B. The relevant provisions in the Pincher Agreement contain the

 following overbroad restrictions:


                      I. CovananetAgainsLComnetidon. The parties each acknowledge that the
              relationship of Employee with the Corporation will be one by which the Employee has
              had access and/or will have access to cattalo confidential and proprietary information
              integral to the Business, and the services Employee has rendered end/or will render to the
              Corporation will be of a unique and spacial character. In view of this relationship with
              the Corporation. Employee covenants and agrees that during his employment, and during
              the Period (as hereinafter defined), Employee shall not, directly or indirectly:

                     (a) solicit, accept, or divan business ttom any customer of the Corporuton or
             attempt to convhtce any such customer to acquire services from another person or entity
             which are similar to the services provided by the Corporation. As used herein, the term
             "customers' shall mean (I) any person or entity to whom the Corporation has provided
             services during the preceding twelve months prior to the start of the Period; (ii) any
             person or entity to whom Employee provided services during the preceding twelve
             months prior to the start of the Period; or (iii) any such parsons or entities [mown by


              Employee to have been targeted or contacted by the Corporation for the sale of such
              services during such twelve months;

                     (b) within the Restricted Arica, compete in any manner with the Business of ti
              Corporation, or own, manage, operate, control, be employed by, participate in, or be
              connected in any manner with, in any competitive capacity, the ownership, manageme
             operation or contrail army person, business or entity which competes directly or
             indirectly with the Business of the Corporation. As used herein, the term "Restricted
             Area" shall include the following geographic areas: (i) the United States; (ii) Canada;
             (iii) the suite(s) where the Employee resided during Employee's employment with
             Corporation; (iv) the state(s) where Employee provided services for Corporation durini
             Employee's employment; and (v) the physical location of any customer of Corporation
             for whom Employee performed services; and

                    (c) solicit, encourage or induce any employee, consultant, contractor or sub-
             contractor of the Corporation to terminate their relationship with Corporation.

                    As used herein, the term 'directly or Indirectly" shall be construed In its bromic
             sense and the term "Period" shall mean two (2) years from the date Employee ceases to
             be employed by the Corporation, reganfiess of cause.

       22.     Fincher's Agreement contains an Ohio choice-of-law provision but does not

purport to select a forum. Pincher Agreement1110.

       23.     On August 19, 2019, Pincher resigned from Badger. HydroExcavators, LLC

("Hydro-X") plans to hire Pincher as an Equity Alliance Power Director on August 20, 2019.


PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                                         PAGE II OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
      Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 12 of 25



Fincher's duties with Hydro-X do not overlap with the duties and customers with which he did

business during his employment relationship with Badger.

                                  V.      CAUSES OF ACTION

        A.      Count I — Declaratory Judgment

        24.     Plaintiffs, without waiving the foregoing, reallege and incorporate the allegations

set forth above.

        25.     Each Plaintiff is uncertain and insecure about his legal rights and status under the

Agreements. Each Plaintiff is also uncertain and insecure about his legal rights due to Defendant's

threats to enforce the restrictive covenants and prevent them from working.

        26.    The restrictions at issue in the Agreements are invalid, overbroad and

unenforceable as a matter of law and public policy. Accordingly, Fendley and Fincher are entitled

to maintain employment in the hydro excavation industry without the limitations Badger seeks to

impose on them. Additionally, competitors of Defendant are entitled to hire Fendley and Fincher

to work in the hydro excavation industry without subjecting themselves to liability.

       27.     On the other hand, Defendant will clearly claim that the restrictive covenants in the

Agreements are valid, as it is doing in the Palmer litigation.

       28.     The non-competition provisions in each Agreement are unenforceable because they

are overbroad in scope and geographic limitation. Specifically, both non-competition provisions

prohibit Fendley and Fincher from competing with Badger in any manner or being connected with

a competitor of Badger in any capacity. In other words, according to the language of the

Agreements, neither Fendley nor Fincher could work as a Janitor for Hydro-X or any other

competitor.




PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                         PAGE 9 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
      Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 13 of 25



        29.      As written, the non-competition provision prohibits Fendley from working in any

 state he provided services or had customers during his employment with Badger. Badger's

 legitimate protectable interest does not range this far under the Georgia Restrictive Covenants in

 Contracts statute, the Georgia common law, or the public policy of this state.

        30.     The non-competition provision is also unenforceable as to Fincher. As written, the

 non-competition provision prohibits Fincher from working in the United States, Canada, or any

 state he provided services or had customers during his employment with Badger. Badger's

 legitimate protectable interest does not range this far under the Georgia Restrictive Covenants in

Contracts statute, the Georgia common law, or the public policy of this state.

        31.     Fendley's and Fincher's non-solicitation of customers provision are equally

unenforceable. Specifically, the Agreements prohibit Plaintiffs from soliciting every customer for

whom Badger performed services as well as Badger customers with which Plaintiffs had no

contact during their employment.

        32.    Likewise, the non-solicitation of customers provision unlawfully prohibits

Plaintiffs from merely accepting unsolicited business from any Badger customer.

        33.    Similarly, the non-solicitation of customers provision seeks to restrict Plaintiffs

from soliciting customers that they knew Badger targeted or contacted regardless of whether

Plaintiffs had any involvement in the targeting or contact. Plaintiffs' compliance with this

provision is impossible because Plaintiffs have no way of knowing each person or entity with

which Badger conducted business over the previous twelve months.

       34.     Further, Badger's attempt to indefinitely toll the period of time that Fendley is

prohibited from soliciting customers is also unenforceable. See Exhibit A at 117.




PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                      PAGE 10 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANEIVT INJUNCTION
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 14 of 25



        35.     As a result of the threat that Badger will seek to enforce the restrictive covenants

and attempt to prevent Fendley and Fincher from working for Hydro-X in their desired profession,

Plaintiffs request that the Court enter a judgment declaring the provisions of the Agreements at

issue in this lawsuit unenforceable and relieve them of the uncertainty about the legal status of

their employment.

        36.     Plaintiffs request a declaration that the restrictive covenant provisions in the

Agreements are subject to Georgia law and, as such, unenforceable because they are overbroad,

unreasonable and constitute an impermissible restraint on trade against the public policy of

Georgia.

        B.      Count II— Application for Injunctive Relief

        37.     Plaintiffs, without waiving the foregoing, reallege and incorporate the allegations

set forth above.

        38.     Defendant's threats to seek judicial enforcement of the restrictive covenants in the

Agreement affect these Georgia residents with respect to their ability to earn a living in their chosen

profession in this state. Because the restrictive covenants in the Agreements at issue in this matter

are unenforceable under Georgia law, the Court should enjoin Defendant from seeking to enforce

the restrictive covenants in the Agreements against Fendley and Fincher.

       39.     Preliminary injunctive relief is necessary to maintain the status quo pending

adjudication of the issues advanced in this lawsuit.

       40.     Plaintiffs will suffer irreparable harm without the requested injunctive relief

because they will be uncertain about the legal status of their employment and prevented from

working in their chosen professions. Defendant's unlawful Agreements will prevent Plaintiffs

from obtaining employment elsewhere in their chosen profession.


PLAINTIFFS' COMPLAINT POR DECLARATORY JUDGMENT                                          PAGE 11 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 15 of 25



        41.     Plaintiffs have shown a likelihood of success on the merits because, as identified

above, the restrictive covenants at issue in this lawsuit are overbroad and unenforceable as a matter

of law. Further, although Georgia courts have the ability to excise offending provisions to modify

an agreement, Badger's unlawful restrictions in the Agreement are permanently flawed and, thus,

not subject to reformation.

        42.     Plaintiffs do not have an adequate legal remedy to address Badger's unlawful

Agreements. Indeed, under Badger's oppressive restrictions and absent relief from this Court,

Fendley would have to switch professions completely or move to another state in which he has not

performed services for Badger or in which none of Badger's customers have operations. Worse,

Fincher will have to switch professions completely or move away from the United States and

Canada.

        43.     The balancing of the equities justifies issuance of an injunction in Plaintiffs' favor.

If Defendant is not enjoined from enforcing the overbroad restrictive covenants, Plaintiffs.will be

unable to work in their chosen professions in their chosen residences, which will result in

irreparable and immediate harm. On the other hand, an injunction in Plaintiffs' favor will not

prejudice Defendant because it does not have protectable business interests sufficient to justify the

unlawful restrictions it seeks to impose on Plaintiffs. Additionally, an injunction in Plaintiffs' favor

will maintain the last legal status quo between the parties until the Court can take full evidence

and determine whether to issue a permanent injunction.

       44.     For the foregoing reasons, Plaintiffs request a preliminary injunction and,

ultimately, a permanent injunction against Defendant preventing it from attempting to enforce the

unlawful restrictions in the Agreement against Fendley.

       45.     Each Plaintiff is willing to post a bond in the amount the Court deems appropriate.


PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDCMENT                                           PAGE 120F 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT 1NJUNC1ION
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 16 of 25



       46.        Plaintiffs request that the Court set their application for preliminary injunction for

hearing at the earliest date possible and, after the hearing, to issue a preliminary injunction against

Defendant.

                                            CONCLUSION

       Plaintiffs Scott Fendley and Joel Fincher respectfully request that the Court declare their

Non-Competition and Non-Solicitation of Customers provisions in the Agreements against public

policy and, therefore, unenforceable in their entirety and issue a preliminary injunction and

permanent injunction against Badger Daylighting Corporation enjoining it from attempting to

enforce the Non-Competition and Non-Solicitation of Customers provisions in the Agreements.

       This 20th day of August, 2019.

                                                                is/ Mark Alexander
                                                                Mark Alexander
                                                                Georgia Bar: 008930
                                                                Stewart, Melvin & Frost
                                                                PO Box 3280
                                                                Gainesville, Georgia 30503
                                                                770-536-0101 Phone
                                                                malexander@smf-law.com
       8899,3-I




PLAINTIFFS' COMPLAINT FOR DECLARATORY JUDGMENT                                           PAGE 13 OF 13
AND APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION
 Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 17 of 25




        CONFIDENTIALITY. N N-SOLICITATION ANDIION-COIVIPETMON
                                        ging=

     THIS CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (the "Agreement") is made and entered into by and among BADGER
DAYLIGHTING CORP., a Nevada corporation (the "Corporation") and Scott 'money (the
"Employee).

                                            B.A.A
                                             e a
         A.     The Corporation is engaged in the business of providing hydrovac excavation
services and equipment sales throughout the United States and Canada (the "Business").

        B.       Employee will be or will continue to be an at-will employee of the Corporation
will have or has a duty of Mist and loyalty to the Corporation and may also hold fiduciary duties
to the Collimation. In such capacity has had antVor will have access to confidential, proprietary
and trade secret information and materials integral to the welfare of the Business, that is not
publically available, that has significant commercial value, and which the Company desires to
maintain as confidential.

                                           Aoreement

        NOW, 'THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and promises contained herein, each act done pursuant hereto, Employee's at-will employment by
the Corporation, and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

         1. covenant Against Competition. The parties each acknowledge that the relationship of
Employee with the Corporation will be one by which the Employee has had access and/or will
have access to certain confidential and proprietary information integral to the Business, and the
services Employee has rendered and/or will render to the Commotion will be of a unique and
special character. In view of this relationship with the Corporation, Employee covenants and
agrees that during hisiher employment, and for a period of twenty-four (24) months thereafter.
Employee shall not, within the Restricted Area: (a) directly or indirectly compete in any manner
with the Business of the Corporation, or own, manage, operate, control, be employed by,
participate in, or be connected in any manner with, in any competitive capacity, the ownership,
management, operation or control of any person. business or entity which competes directly or
indirectly with the Business of the Corporation; and (b) render any services to any person,
business or other entity to which Confidential Information will inevitably be disclosed as a result
of Employee's rendering of such services during or after Employee's employment with the
Corporation if and to the extent permitted by law. As used herein, the term "Restricted Area"
shall include the following geographic areas: (i) the state(s) where 'Employee provided services
for Corporation during Employee's employment and (ii) the physical location of any customer of
Corporation for whom Employee performed services. As used herein, the term "directly or
indirectly" shall be construed in its broadest sense.

        2.      Confidentialkformation.

               (a)      Through the expenditure of significant money, time, and effort, the
Corporation possesses, and will continue to possess, information which has been created,


                                                                                              EXHIBIT

                                                                                              A
 Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 18 of 25




discovered, developed by or otherwise become known to the Corporation (including information
discovered or made available by subsidiaries, affiliates or joint ventures of the Corporation or in
which property rights have been assigned or otherwise conveyed to the Corporation) which
information has commercial value to the Corporation, including but not limited to trade secrets,
innovations, equipment designs, processes, computer codes, data, know how, briprovements,
discoveries, developments, techniques, marketing plans, strategies, costs, current and prospective
customers, and current and prospective client lists, price lists, vendor lists, and/or any information
Employee has reason to know the Corporation would like to treat as confidential for any purpose,
such as maintaining a competitive advantage or avoiding undesired publicity, whether or not
developed by Employee ("Confidential Information").

                 (b)     In exchange for employment or continuing employment with the
Corporation and for providing Employee with access to the Corporation's Confidential
Information, Employee will not, at any time: (i) disclose to others, or use, or allow anyone else to
disclose or use any Confidential Information except as may be necessary in the performance of
Employee's employment with the Corporation, unless previously authorized in writing by the
Corporation or unless it is ascertainable or obtained from public or published sources or was
available to the Employee on a non-confidential basis prior to any disclosure; and (ii) by any
means, transfer or forward outside of Corporation's computer network any Corporation
information, including, without Ihnitatian, Confidential Information, without the prior written
consent of Corporation.

                  (c)     Upon termination of employment, Employee shall return to the
Corporation any and all property and records of the Corporation in his/her possession, at the
Corporation, at his personal residence or elsewhere. The property covered hereby includes, but is
not limited to, all property belonging to Corporation, including its Confidential Information, the
original and all copies of any Corporation documents, the original and all copies of any computer
tapes, disks, thumb drives or external hard drives containing any Corporation information, credit
cards, keys to the Corporation's facility or equipment, and any and all other Corporation material.
This obligation also includes the return of Company Information and property stored on any
personally owned storage device used by Employee (including Employee's computer, (personal;
laptop, tablet or phone) and including storage in the cloud), as directed by the Corporation.

                   (d)     Pursuant to the Defend Trade Secrets Act of 2016, Employee
acknowledges that he/she may not be held criminally or civilly liable under any Federal or State
trade secret law for the disclosure of a Trade Secret that (a) is made (i) in confidence to a
Federal, State, or Local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation of law; or (b) is made
in a complaint or other document that is filed in a lawsuit or other proceeding, if such filing is
made under seal.

         3. Non-Solicitation of Employees. During the term of Employee's employment by the
Corporation, and for a period of twenty-four (24) months following the Employee's termination
or resignation from the Corporation, the Employee will not directly or indirectly solicit,
encourage or induce any employee, consultant, contractor or sub-contractor of the Corporation to
terminate their relationship with Corporation. As used herein, the term "directly or indirectly"
shall be construed in in broadest sense.




                                                 2
 Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 19 of 25




         4. Non-Solicitation_of Customers. During the term of Employee's employment by the
Corporation, and for a period of twenty-four (24) months ("24-month non-solicitation
period") following the Employee's termination or resignation from the Corporation, the
Employee will not directly or indirectly solicit, accept, or divert business from any customer of
the Corporation or attentpt to convince any such customer to acquire services from another person
or entity which are similar to the services provided by the Corporation. As used herein, the term
"customer" shall mean (i) any person or entity to whom the Corporation has provided services
during the preceding twelve months prior to the start of the 24-month period non-solicitation
period; (ii) any person or entity to whom Employee provided services during the preceding
twelve months prior to the start of the 24-month non-solicitation period; or (iii) any such persons
or entities known by Employee to have been targeted or contacted by the Corporation for the sale
of such services during the preceding twelve months prior to the start of the 24-month non-
solicitation period.

          5. pmployee Inventions. Employee covenants that any idea, invention, technique,
modification, process, improvement, industrial design, work of authorship, or mask work created,
conceived, or developed by Employee, either solely or in conjunction with others, that relates in
any way to, or is useful in any manner in, the Business of Corporation (collectively, "Employee
Invention") will belong exclusively to Corporation. Employee acknowledges that all Employee
Inventions are works made for hire and the property of Corporation, including any copyrights,
patents, or other intellectual property rights pertaining thereto. If it is determined that any such
works are not works made for hire, Employee hereby assigns to Corporation all of Employee's
right, title, and bite:est, including all rights of copyright patent, and other intellectual property
rights, to or in such Employee Inventions. Employee covenants that Employee will promptly (i)
disclose to Corporation in writing any Employee Invention; (ii) assign to Corporation or to a
party designated by Corporation, at Corporation's request and without additional compensation,
all of Employee's right to the Employee Invention for the United States and all foreign
jurisdictions; (iii) execute and deliver to Corporation such applications, assignments, and other
documents as Corporation may request in order to apply for and obtain patents or other
registrations with respect to any Employee Invention in the United States and any foreign
jurisdictions; and (iv) sign all other papers necessary to cony out the above obligations.

         6. No Expectation of Privacy. During Employee's employment with the Corporation,
Employee acknowledges and agrees that he/she has no expectation of privacy with respect to the
Corporation's telecommunications, networking or information processing systems (including,
without limitation, stored files, e-mail messages, text ntessages, and voice messages). Employee
agrees that at any time, without notice. Corporation may monitor the Employee's use of such
systems and any files or messages created, sent or received by me an any of those systems. -
Employee agrees that any property located on Corporation's premises and owned by Corporation,
including disks and other storage media, filing cabinets or other work areas, is subject to
inspection by the Corporation at any time, without notice. Employee also understands and agrees
that the Corporation may monitor any information posted on publicly. available social media, and
that the Employee has no expectation of privacy with regard to such postings These measures
are necessary to allow the Corporation to maintain the security of its Confidential Information.

         7. Remedies. Employee acknowledges that the limitations contained herein are
reasonable and will not prohibit him/her from earning a livelihood. In the event of an actual or
threatened breach by the Employee of the provisions of this Agreement, the Corporation shall be
entitled to an injunction restraining the Employee from such breach without the posting of a
surety bond of any type and shall also be entitled to recover from Employee all reasonable
attorneys fees and costs incurred by the Corporation in enforcing any provision in this
                                                  3
Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 20 of 25




Agreement Nothing herein, however, shall be construed as prohibiting the Corporation form
pursuing any other remedies available to the Corporation for such breach or threatened breach,
including the recovery of damages from the Employee. The period of time during which
Employee is prohibited from engaging in the non-solicitation of employees and customers as set
forth above, shall be extended by any length of time during which Employee is in breach of any
of such covenants Employee acknowledges Corporation's right to decide how to handle
employee breaches of restrictions the same as or similar to those found in this Agreement, and, as
a result, Employee agrees that Employee could not have and does not have any defense to
Corporation's enforcement of the restrictions set forth in this Agreement due to Corporation's
alleged acquiescence in such other breaches. The restrictions in paragraphs one through four (1-
4) above survive the termination of Employee's employment with Corporation as expressly set
forth therein. Employee further acknowledges and agrees that no material or other breach of any
contractual or legal duty by Corporation under this Agreement or otherwise shall be held
sufficient to MUM or terminate Employee's obligations under paragraphs one through four (1-4)
of this Agreement or to preclude Corporation from obtaining injunctive relief.

        8. Revocation of Agtborivition. Immediately upon the termination of Employee's
employment with Corporation for any reason or no reason, Employee is not permitted to access
Corporation's computer network or website for any purpose. Any and all authorizations for use
of the Corporation's computer network or website are considered revoked as of the termination of
Employee's employment with Corporation. The provisions of this section apply to the computer
network and website of any affiliate of Corporation.

        9. Assignment This Agreement is personal to Employee, and Employee may not
assign Employee's rights (or delegate Employee's duties) under this Agreement without the prior
written consent of Corporation. Corporation may assign all of Corporation's rights under this
Agreement to Corporation's successors and assigns. Employee acknowledges and agrees that
unless specifically stated otherwise by Corporation in writing, any such assignment by
Commotion does not constitute the Employee's termination from Corporation for purposes of the
24-month non-solicitation periods set forth in paragraphs 2 and 3 of this Agreement

         10. Waiver of Breach and Severability. The waiver by the Corporation of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of any subsequent
breach by the Employee. If any part of this Agreement is for any reason held to he accessively
broad as to time, duration, geographical scope, activity or subject, the parties awe that any such
part should be construed by a court, by limiting or reducing it, so as to be enforceable to the
greatest or broadest extent compatible with applicable law as it then exists. In the event any
provision of this Agreement is found to be invalid or unenforceable, it may be severed from this
Agreement, and the remaining provisions of this Agreement shall continue to be binding and
effective, or the court may reform the unenforceable provision in a manner which is enforceable
to the maximum extent permitted by law and is consistent with the general intention of the
parties.

        11. Andre Agreement.          This Agreement contains the parties' entire agreement
concerning the subject matter hereof and supersedes all prior agreements between the parties
concerning the subject matter hereof except that if the restrictions in this Agreement are not
enforceable for any reason, then any prior agreement with the same or similar restrictions may be
enforced by Corporation without prejudice due to the execution of this Agreement This
Agreement may not be changed orally, but only in writing, signed by the party against whom
enforcement of any waiver, clump, modification, extension, or discharge is sought

                                                4
 Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 21 of 25




         12. Notices. Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and if sent by registered mail to the Employee's last-known residence, in
the arse of the Employee, or its principal office, in the case of the Corporation.

        13. Governing_Leav and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana. The parties further agree that the exclusive
venue for any dispute between them regarding this Agreement shall be in the State of Indiana,
where Corporation has its principal place of business.

         14. Voluntary Execution. The Employee acknowledges that he has had the right to
secure legal counsel to review and discuss the legal implications of this Agreement prior to its
execution and that he has entered into this Agreement voluntarily. No party to this Agreement
shall be deemed to be the author of this Agreement and there shall be no presumption that this
Agreement is to be construed for or against any party to this Agreement on the basis of the
authorship or drafting of this Agreement

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be effective as of
the date signed by Employee.

Data 17///ifig                                                                       4
                                                 Scott Fendley
                                                 "Employee"                       440(,"
                                                 BADGER DAYUGHTING CORP.

Date:                                             By:



                                                 "Corporation"




Atoka. Adam Mann. Calawb. tbancedeni. Odinam. Dada aftekunbia. Rabb. Gunk Kyoga Mks. Mal% Intim. Iona. Kans.
Kentucky. Labia& Mb& bknytall. ribtachusaic. Mittion. Dratemis. Miabstsi. broscat Wawa. Retratia. nos161114411% Nor kw*
Kw IMAM Moe Tub.       CSIOtha Obb. amok Pannybada. MP& Writ Saab Coroba. Pace. Tanana% Tam Mk Vacant
MOAB. Wistlagem. Wen VbnIi              dWamiI.



                                                                                                                          I.
     Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 22 of 25




              CONFIDENTIALITY AND NON-COMPETITION AGREEMENT



         THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (the
   "Agreement") is made and entered into by and among BADGER DAYLIGHTING CORP., a
   Nevada corporation (the "Corporation") and:

                                                  Recitals

         A.      The Corporation is engaged in the business of providing hydrovac
  excavation services and equipment sales throughout the United States and Canada (the
  "Business").

         B.      Employee will be or will continue to be an at-will employee of the      •
  Corporation and in such capacity has had and/or will have access to confidential and
  proprietary information and materials integral to the welfare of the Business which the
  Company desires to maintain as confidential.



                                                 Agreement

         NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
 covenants and promises contained herein, each act done pursuant hereto, Employee's at-
 will employment by the Corporation, and for other good and valuable consideration, the
 receipt and sufficiency of which is hereby acknowledged, the partici hereto agree as
 follows:



         1. Covqnants Against Competition.. The parties each acknowledge that the
 relationship of Employee with the Corporation will be one by whioh the Employee has
 had access and/or will have access to certain confidential and proprietariinformation
 integral to the Business, and the services Employee has rendered and/or will tender to the
 Corporation will be of a unique and special character. In view of this relationship with
 the Corporation, Employee covenants and agrees that during hiS employment, and during
 the Period (as hereinafter defined), Employee shall not, directly of indirectly:

        (a) solicit, accept, or divert business from any customer of the Corporation or
attempt to convince any such customer to acquire services from another person or entity
which are similar to the services provided by the Corporation. As used herein; the term
"customer" shall Mean (i) any person or entity to whom the Corporation his provided
services during the preceding twelve months prior to the start of the Period; (ii) any
person or entity to whom Employee provided services during the precieding twelve
months prior to the start of the Period; or (iii) any such persons cif entities known by

Cft My DocumerasiCanf and Non-COMpete Blmk.doe
        Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 23 of 25



   Employee to have been targeted Or contacted by the Corimration for the sale of such
   services during such twelve months;

            (b) within the Restricted Area, compete in any manner with the Thisiness of the
   Corporation, or own, manage, operate, control, be employed by, participate in, or be
   connected in any manner with, in any competitive capacity, the ownership, managenient,
   operation or control of any person, business or entity which competes directly or
   indirectly with the Business of the Corporation. As used herein, the term "Restricted
  Area" shall include the following geographic areas: (i) the United States; (ii) Canada;
  (iii) the state(s) where the Employee resided during Employee's employment with
  Corporation; (iv) the state(s) where Employee provided services for Corporation during
  Employee's employment; and (v) the physical location of any customer of Corporation
  for whom Employee performed services; and

         (c) solicit, encourage or induce any employee, Consultant, contractor or sub-
  contractor of the Corporation to terminate their relationship with Corporation.

          As used herein, the term "directly or indirectly" shall be construed in its broadest
  sense and the term "Period" shall meth) two (2) years from the date Employee ceases to
  be employed by the Corporation, regardless of cause.

  2. Confidentiality. The Corporation poiseases, and will continue to possess, information
  which has been created, discovered, developed by or otherwise becomeknown to the
 Corporation (including information discovered or made available by subsidiaries,
 affiliates or joint ventures of the Corporation or in which property rights have been
 assigned or otherwise conveyed to the Calibration) Which information has commercial
 value to the Corporation, including but not limited to trade secrets; innovations,
 equipment designs, processes, computer codemlate, laiow how, improvements;                    •
 discoveries, developments, techniques, marketing plans, strategies, costs, customers, and ,
 client lists, or any information Employee has reason to knowithe Corporation would like
 to treat as confidential for any purpose, suchas maintaining a cOmpetitive advantage or
 avoiding undesired publicity, whether or not developed by Employee ("Confidential
 Information"). In exchange for the restrictions contained in this Agreement, Corporation
 has exposed and/or will expose Employee to Confidential Information. Unless               -
 previously authorized in writing or instructed in writing by the Corporation; Employee
 will not, at 420 time, disclose to others', or use, or allow anyone else to disclose or use any
 Confidential Information (except as may. be necessary:in the peiformance of Employee's
employment with the Corporation), unlessand until and then only to the extent thet,auch
Confidential Information has become ascertainable or obtained from public or published
sources or was available to the Employee on a non-confidential basis prioi to.any
disclosure, provided that the source of such material is Or was not boimd by any
obligatiOn of confidentiality to the Corporation. Employee will not, at any time during or
after Employee's employment with Corporation; render any services to any person,
business or other entity to which Confidential Information will inevitably be disclosed as • •
a result of Employee's rendering of such•services, Ernployee Will not, by any means,
transfer or 'forward outside of Corporation's computer network any Corporation

CA My DocumousConf and Non-Cornme Eilank.dac
      Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 24 of 25



  those found in sections 1 and 2, and, as a result, Employee agrees that Employee could
  not have and does not have any defense to Corporation's enforcement of the restrictions
  in sections 1 and 2 due to Corporation's alleged acquiescence in such other breaches.
  The restrictions in sections I and 2 survive the termination of Employee's employment
  with Corporation. Employee further acknowledges and agrees that no material or other
  breach of any contractual or legal duty by Corporation under this Agreement or otherwise
  shall be held sufficient to excuse or terminate Employee's obligations under sections 1
  and 2 of this Agreement or to preclude Corporation from obtaining injunctive relief.

  5. Revocation of Authorization. Immediately upon the termination of Employee's
  employment with Corporation for any reason or no reason. Employee is not permitted to
  access Corporation's computer network or website for any purpose. Any end.all
  authorizations for use of the Corporation's computer network Or website are considered
  revoked as of the termination of Employee's employment with Corporation. The
  provisions of this section apply to the computer network and website of any affiliate of
  Corporation.

  6. Assignment. This Agreement is Personel to Employee, and Employee may not
 assign Employee's rights (or delegate Employee's duties) under this Agreeinent without
 the prior written consent.of Corporation. Corporation "May assign all of Corporation's
 rights under this Agreement to Corporation's successors and asaiget. Employee
 acknowledges and agrees that unless specifically stated otherwise by Corporation in
 writing, any such assignment by Corporation does not conititute the Employee's
 termination from Corporation for purposes, of the post-employment periods of restriction
 provided in section 1.

         7. Waiver of Breach and Severability. The waiver by the Corporation of a
 breach of any provision of this Agreement shall not operate or be construed ai a waiver
 of any subsequent breach by the Employee. If any part of this Agreement is for any
 reason held to be excessively broad as to time, duration, geographical scope, activity or
 subject, the parties agree that any such part should he construed by a court, by limiting or
 reducing it, "so as to be enforceable to the greateg or bloade;st extent compatible with
 applicable law as it then exists. In the event any provision of this Agreement is found to
 be invalid or unenforceable, it may be severed from this Agreement, and the remaining
 provisions of this Agreement shall continue to be binding and effective, or the court may
 reform the unenforceable provision in a manner which is enforceable to the maximum
 extent permitted by law and is consistent with the general inte-ntion of the parties.

        B. Entire Agreement. This Agreement contains the entire agreement of the
parties concerning the subject matter hereof and supersedes all prior agreements between
the parties concerning the subject matter hereof, except that if the restrictions in this
Agreement are not enforceable for any reason, then any prior agreement with the same or
similar restrictions may be enforced by Corporation without prejudice due to the
execution of this Agreement. This Agreement may not be changed orally, but only by an
agreement in writing, signed by the party against whom enforcement of any waiver,
change, modification, extension, or discharge is sought.

CA My DocumentsConf and Nowamgm Blenk.doc
Case 2:19-cv-00200-RWS Document 1-1 Filed 09/09/19 Page 25 of 25



          9. Notices. Any notice required or permitted to be given under this Agreement
   shall be sufficient if in writing and if sent by registered mail to the Employee's last-
   known residence, in the case of the Employee, or its principal office, in the case of the
   Corporation.

          10. Governing Law and Venue. This Agreement shall be governed by and
   construed in accordance with the laws of the State of Ohio.

           II. Voluntary Execution. The Employee acknowledges that he has had the right
   to secure legal counsel to review and discuss the legal implications of this Agreement
   prior to its execution and that he has entered into this Agreement voluntarily. No party to
   this Agreement shall be deemed to be the author of this Agreement and there shall be no
   presumption that this Agreement is to be construed for or against any party to this
   Agreement on the basis of the authorship or drafting of this Agreement.

   IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
  effective as of the date signed by Employee.



   Date:




                                                        BADGER DA YLIGHTING CORP.




                                •••=1••




                                                       "Corp"aation"




 C3 My DocumesislOmf and Non-Compeie Ellank.doc
